In re Morrison, James; applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “C”, No. 233-762.
Granted. The district court is ordered to appoint counsel to represent relator and hold an evidentiary hearing at which relator will have the opportunity to establish, if he can, that his plea was induced in part by the state’s promise of a life sentence to be served concurrently with a previously imposed federal sentence, or a justifiable belief that such a promise existed. See, State v. Dixon, 449 So.2d 463 (La.1984).